             IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF OHIO
                      WESTERN DIVISION


Krystal Tillman                             Case No: 3:21-CV-00123


Plaintiff                                   Judge James R. Knepp, II


v.                                          NOTICE OF PLAINTIFF’S
                                            COUNSEL THAT AMOUNT IN
                                            CONTROVERSY IS BELOW THE
                                            AMOUNT OF SEVENTY-FIVE
                                            THOUSAND AS PER 28 U.S.C.
                                            SECTION 1332.

Family Dollar Stores of
Ohio, Inc., et al.,                        Lafe Tolliver (0023725)
                                           Counsel for Plaintiff
Defendants                                 316 North Michigan St. #514
                                           Toledo, OH 43604
                                           419 249 2703
                                           E mail: tolliver@juno.com



Now comes legal counsel for the Plaintiff and indicates to this Court that

the amount in controversy does not exceed $75,000.00 and as such, this

Court does not have subject jurisdiction over this case.
WHEREFORE, Counsel would petition this Court for an Order dismissing

this case from its docket and allowing the local state court to proceed on

the case filings already before it.


Respectfully submitted,

/s/ Lafe Tolliver


                      CERTIFICATE OF SERVICE

A copy of same was mailed this 2nd day of March 2021 via USPS to: [1] Atty.
Lidia Ebersole @ One Seagate, #1700, Toledo, OH 43604; [2] Atty. Christopher
Cotter @ 222 South Main Street, Akron, OH 44308 and via email addresses of:
ccotter@ralaw.com and lebersole@ralaw.com.

/s/ Lafe Tolliver
________________________________
 Lafe Tolliver
Counsel for Plaintiff
